Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.
	No claims has been cancelled or added.  Therefore, claims 1-20 are pending in the application.
Information Disclosure Statement

2.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 02/22/2021.  The information disclosed therein was considered.
                                                              Drawing
3.	The drawing were received on 07/17/2019.  These drawing are review and accepted by examiner.
Response to Amendment
4.	Acknowledgment is made of applicant’s Amendment, filed 10/16/2020. The changes and remarks disclosed therein were considered.
An amendment of claims 15, 16 and 17 has been amended. Claims 1-20 are pending in the application.
                                    Response to Argument
5.    	Applicant’s arguments filed on 10/16/2020 with respected to the rejection of Cadloni Gerald L. have been fully considered and are persuasive (see pages 7-8 of an amendment filed 10/16/20). The rejection of Cadloni Gerald L has been withdrawn.
Allowable Subject Matter
6.    Claims 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. McGlaughlin et al (US. 10,586,592) discloses a method determining a time between write in place to a particular memory cell, incrementing a disturb count corresponding to a neighboring memory cell.  Zha Fangfang (US. 10,672,486) discloses one or more write operation are performed on a memory component since performance of a refresh operation on the memory component exceeds a threshold value and Cadloni et al (Pub. No.: US 2020/0089569) discloses memory system including a memory component and a processing device configured to decode one or more code-words saved to a memory region of the memory component, detect that a number of bit errors corresponding to the decoding of the code-word exceeds a correction capability of the processing device and executed an error recovery routine to reduce the number of detected bit errors to within the correction capability taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations:
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “performing a refresh operation at a memory sub-system, the refresh operation being performed at a current frequency; receiving a write count associated with the memory sub-system; determining, by a processing device, whether the write count associated with the memory sub-system satisfies a write count threshold; and in response to determining that the write count associated with the memory sub- system satisfies the write count threshold, performing the refresh operation at an increased frequency relative to the current frequency” in a method as claimed in the independent claim 1. Claims 2-7 are also allowed because of their dependency on claim 1; or
Per claim 8: there is no teaching, suggestion, or motivation for combination in the prior art to “performing a refresh operation at a memory sub-system, the refresh operation being performed at a current frequency and associated with a change of threshold voltage distributions at the memory sub-system; receiving a write count associated with the memory sub-system; determining whether the write count associated with the memory sub-system satisfies a write count threshold; and in response to determining that the write count associated with the memory sub- system satisfies the write count threshold, performing the refresh operation at an increased frequency relative to the current frequency to change the threshold voltage distributions at the memory sub-system” in a non-transitory computer readable medium as claimed in the independent claim 8. Claims 9-14 are also allowed because of their dependency on claim 8; or
Per claim 15: there is no teaching, suggestion, or motivation for combination in the prior art to “a processing device, operatively coupled with the memory component, to: perform a refresh operation at a memory sub-system, the refresh operation being performed at a current frequency; receive an error condition associated with the memory sub-system, the error condition corresponding to at least one of a bit error rate or a read-retry trigger rate; determine whether the error condition associated with the memory sub-system satisfies an error condition threshold; and in response to determining that the error condition associated with the memory sub-system satisfies the error condition threshold, perform the refresh operation at a different frequency relative to the current frequency” in a system as claimed in the independent claim 15. Claims 16-20 are also allowed because of their dependency on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571 -272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869. The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications.
The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?
/Pho M Luu/
Primary Examiner, Art Unit 2824.